Citation Nr: 1443182	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for disabilities manifested by pain of the joints of the upper and lower extremities.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for skin cancer, to include as due to in-service herbicide exposure.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to in-service herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure.

7.  Entitlement to service connection for neuropathy of the right lower extremity other than diabetic peripheral neuropathy.  

8.  Entitlement to service connection for neuropathy of the left lower extremity other than diabetic peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  Thereafter, jurisdiction over the case was returned to the RO in Montgomery, Alabama.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA.  

The issues of entitlement to service connection for hypertension and skin cancer, to include as due to Agent Orange exposure, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  No chronic disability manifested by pain of the joints of the upper and lower extremities was present within one year of the Veteran's discharge from service, and no such disability is etiologically related to the Veteran's active service.

2.  No hearing loss disability was present until more than one year following the Veteran's discharge from service, and no current hearing loss disability is related to his active service.

3.  Tinnitus originated during active service.

4.  COPD was not present in service and is not related to the Veteran's active service, to include his exposure to Agent Orange in service.  

5.  Peripheral neuropathy of the right lower extremity distinct from diabetic peripheral neuropathy has not been present during the pendency of the claim.

6.  Peripheral neuropathy of the left lower extremity distinct from diabetic peripheral neuropathy has not been present during the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for disabilities manifested by pain of the joints of the upper and lower extremities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for COPD are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for neuropathy of the right lower extremity, other than diabetic peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for neuropathy of the left lower extremity, other than diabetic peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As explained below the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for tinnitus.  Therefore, no further development is required before the Board decides that claim.

With respect to the other claims, the Veteran was provided all required notice in a letter sent in February 2009, prior to the initial adjudication of the claims.

The Veteran's service treatment records have been obtained.  All available post-service medical evidence identified by the Veteran has been obtained.  The Veteran in July 2009 stated that he was withdrawing his request that records from private physicians Dr. W. P. and Dr. C. C. be obtained, because one of the physicians had retired, the other had died, and no medical records from either physician are available.  Therefore, further development to obtain those records was not undertaken.  As discussed below, the Veteran was afforded the opportunity to submit medical statements to support his assertion of favorable medical evidence or opinion, but such additional evidence has not been forthcoming.  

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Although the Veteran was not afforded a VA examination and no VA medical opinion was obtained in response to the claim for service connection for disabilities manifested by pain of the joints of the upper and lower extremities, the Board has determined that VA is not required to provide an examination or obtain an opinion in response to that claim.  In this regard the Board finds the Veteran's assertions of strenuous physical activity walking on rough terrain carrying a heavy pack insufficient to support such an event, injury, or disease in service, or arthritis within the first-year-post-service presumptive period, particularly where, as here, service treatment and examination records do not indicate any impact of such activities on the upper or lower extremities, the Veteran does not allege anything beyond persistence of pain, the Veteran admits to poor memory as to dates of onset of his claimed conditions, the Veteran does not report having had treatment for any condition of the joints either in service or for years following service, the Veteran received a thorough work-up for complained-of head and neck pain over a dozen years following service with no findings or history at that time supportive of arthritis or other joint condition, and the Veteran had a long post-service career as a firefighter and fire chief strongly weighing against the likelihood that any identified joint disability could be attributed to any activity in service.  

The Board also finds that VA was not required to provide an examination or obtain an opinion in response to the claim for service connection for COPD because there is no evidence of an event, injury, or disease potentially causal of COPD.  The Veteran has not contended that the disorder was present in service or is due to any service event other than his exposure Agent Orange in service.  There is no competent evidence suggesting that his COPD is related to such exposure.
The Board also finds that VA was not required to provide another examination or obtain an opinion in response to the claims for service connection neuropathy of the right and left lower extremities distinct from diabetic neuropathy because the medical evidence of record is adequate to decide the claims.  In this regard the Board notes that the Veteran was already afforded a VA diabetic neuropathy examination in September 2012 which addressed neuropathy found in the lower extremities and assessed this peripheral neuropathy was due to diabetes mellitus.  The evidentiary record does not support the presence of neuropathy of either lower extremity distinct from diabetic neuropathy.  

The Veteran was afforded an examination in March 2009 addressing his bilateral hearing loss.  The examiner reviewed the service and post-service records, noted the Veteran's assertions, provided a medical opinion, and properly supported the opinion.  Therefore, the Board has found the opinion to be adequate.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2013 Board hearing in this case, the undersigned outlined the issues on appeal and suggested that any evidence tending to support the claims that had not yet been submitted should be, which included in this case medical evidence supporting causal link between the service and each of the claimed disabilities.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  While the Veteran did assert at his hearing that a physician told him that his hearing loss was from in-service noise exposures, the Veteran was afforded the opportunity to submit a statement from that unnamed physician but failed to do so.  The Veteran was also afforded opportunity and was indeed advised at the hearing to submit medical statements to support his claims.  No such opinions have been forthcoming.  The Board is also unaware of any additional evidence that could be obtained to substantiate the claims.

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to the claims adjudicated herein.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).


Where a veteran served for at least 90 days during a period of war and manifests arthritis or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

COPD is not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010). 



Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that the claimed disabilities of the joints of the upper and lower extremities developed from strenuous activity in service.  He asserts that his bilateral hearing loss and tinnitus are due to in-service noise exposure.  He contends that his COPD is due to exposure to Agent Orange, and that neuropathies of the right and left lower extremities are directly related to service.  

Disabilities Manifested by Pain of the Joints of the Upper and Lower Extremities

At his December 2013 hearing the Veteran expressed his opinion that these disabilities are the result of strenuous activity while serving in the infantry, including going on long walks in jungles and rice paddies and on uneven terrain in Vietnam while carrying a heavy pack.  He asserted that he had pain in his joints in service, but testified that he did not seek out medical care from a medic for his joint pain.  He further testified that he did not recall whether he sought medical attention in service for any joint pain other than back pain.  He testified to a continually worsening rheumatism following service, as well as tendonitis following service, but failed to state when following service he began treatment for these conditions.  

Service treatment records, to include the report of examination for discharge, are negative for evidence of disability of any joints of the extremities.  Post-service treatment records do not reflect any impairments of the joints of the upper or lower extremities until years following service.  

The record of a September 1983 private hospitalization for head and neck pain of nine months' duration and dizziness of recent onset provides a thorough work-up with no noted history of joint pains or arthritis beyond the complained-of neck pain.   Laboratory data then showed rheumatoid factor negative, which is not supportive of the presence of rheumatoid arthritis at that time.  

At a March 2009 VA spine examination the Veteran's history of post-service work as a firefighter and fire chief was noted.  

While the Board does not question the strenuous nature of the Veteran's duties in the infantry in Vietnam, and similarly does not question that the Veteran experienced acute soreness related to these activities, the Board does not find that the Veteran is competent to address a causal link between these in-service activities and this in-service soreness, and current joint pain or joint disabilities of the upper and lower extremities.  The Veteran's post-service long career as a firefighter and fire chief involved strenuous activities over a much longer interval than service, and the Veteran was not precluded from beginning that career as a result of any joint impairments.  

The Veteran is competent to address his perception of persistent difficulties with his joints from service.  However, the Veteran also testified at his hearing to memory deficiencies, including difficulty remembering when disabilities began and when he began treatment for claimed disabilities.  Based in part on these admitted memory difficulties, the Board ascribes greater weight to the objective records including in-service treatment records showing no joint disability findings or treatment for the upper and lower extremities while showing multiple treatments for symptomatic spine disability, and post-service records not reflecting any joint difficulties of the upper or lower extremities for many years post service.  The Veteran's failure to identify when he began treatment for disabilities of joints of the upper and lower extremities further supports the conclusion that the Veteran's asserted memory of joint pains in service is not a reliable indication of onset of joint disabilities in service.  The Board additionally notes that acute pain experienced in service does not necessarily equate to onset of any chronic joint condition.  See Sanchez-Benitez, 13 Vet. App. at 285 (1999) (Pain by itself, without an underlying medical condition, does not constitute a disability for VA purposes.).  The thorough medical work-up in September 1983 for complained-of persistent head and neck pain over many months noted no findings or history of arthritis or joint pains, strongly suggesting that the Veteran had no history of joint disability at that time.  

The Board further notes that there is no medical evidence linking the claimed disabilities to service.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim.

Bilateral Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran asserts that as an infantry soldier in Vietnam he was exposed to gun and mortar fire noise.  At his hearing he testified that his doctor told him that his hearing loss was due to gunfire and shooting in Vietnam in service.  However, the Veteran was afforded the opportunity to submit medical evidence linking his hearing loss and tinnitus to service but he failed to do so.  

Also at his December 2013 hearing, the Veteran testified to an incident in service when he was exposed to an explosion, and that this resulted in some short-term loss of hearing, for which he was treated with ear drops and cotton in his ears.  The Board accepts this testimony as truthful and accurate.

The Veteran further testified that he had worsening tinnitus since that time.  Service treatment records fail to reflect documentation for this treatment.  The Veteran testified that he first sought treatment for hearing loss following service probably sometime after 1986, emphasizing that he was not good with dates.  

A May 2005 private audiometric examination produced findings of mild to moderate hearing loss bilaterally.  

The Veteran was afforded a VA examination in March 2009 addressing his claimed hearing loss and tinnitus, and the examiner reviewed the claims file.  The Veteran reported to the examiner that he had been exposed to RPG explosions, artillery, small arms fire, grenades, and other combat noise in service in Vietnam, all without hearing protection.  He reported that following exposure to an RPG explosion he had hearing loss and was treated with ear drops.  He stated that the hearing loss persisted from that time, and also from that time forward he had tinnitus in the left ear.  He also denied post-service recreational noise exposure.  However, the examiner noted that the Veteran had a post-service career of 37 years working as a firefighter.  Audiometric testing showed some bilateral hearing impairment, with high frequency sensorineural hearing loss diagnosed bilaterally.  The examiner reviewed service records showing no hearing impairment on service entrance or separation examination.  The examiner opined, including on that basis, that the Veteran's hearing loss and tinnitus were not causally related to service.  

The Board has reviewed the evidence of record and notes that service records are consistent with the findings of the March 2009 examiner, in that enlistment and separation examinations revealed no hearing impairment pursuant to Hensley, and there are no service treatment records reflecting hearing impairment.  

While the Veteran is competent to relate what a treating physician has told him, the Board finds the findings and opinions of the March 2009 examiner to be more probative than the reported opinion of an unnamed treating physician, since the March 2009 opinion is obtained directly from the VA examiner, thereby eliminating the likelihood of misunderstanding or misconstruing the opinion, as may have occurred with medical statements relayed by the Veteran.  The Board also notes the potential for significant noise exposure of the Veteran post-service as a firefighter.  The Board is unaware what information the unnamed treating physician had upon which to base his or her opinion.  

The Board has also considered the Veteran's assertions of self-perceived hearing impairment since an RPG explosion in service, and tinnitus in the left ear since the RPG explosion.  The Veteran is certainly competent to provide this history of perceived hearing loss and tinnitus.  The Board has also conceded the reported RPG explosion with acoustic trauma as consistent with Vietnam combat.  However, what may or may not constitute hearing loss is a medical question, and the Veteran has himself conceded that his memory for dates is poor, and expressed poor memory in testimony concerning onset of other claimed disabilities.  The Board concludes, based on the Veteran's questionable memory of onset of self-perceived hearing loss on a persistent basis following service, based on the report of the service separation examination showing negative findings for hearing loss, based on the absence of in-service treatment for hearing loss, based on the noise exposure in the Veteran's post-service career, and based on the findings and opinion of the VA examiner in March 2009, that the Veteran's self-reported history of hearing loss from service cannot be sufficiently relied upon to support the claim for service connection for hearing loss.  

Accordingly, the Board finds the preponderance of the evidence is also against the hearing loss claim.

However, the Veteran's self-perception of the presence or absence of tinnitus is less subject to misperception than his self-perception of ongoing hearing impairment.  Even normal hearing has limitations which may be misperceived as hearing impairment, and recollection of a history of hearing impairment is fraught with still more peril of misperception, when also burdened by imperfect memory.  Contrarily, whether there is a ringing in an ear is a clearer question, and less subject to error.  Hence, based on the Veteran's testimony and his statements upon VA examination that he had ringing in the left ear ever since the conceded RPG explosion in service, and based on the inherently subjective nature of tinnitus, the Board finds the evidence preponderates in favor of the claim for service connection for tinnitus.  

COPD 

At his December 2013 hearing the Veteran did not testify to having COPD in service.  He instead contended that his COPD is due to Agent Orange exposure in service.  

Service treatment and examination records reflect no evidence of COPD.  Post-service treatment and examination records reflect that the Veteran has a long history of smoking one to one-and-a-half packs of cigarettes per day, that he had a long career as a firefighter and fire chief post service, and that he was not found to have COPD until many years following his discharge from service.  As noted above, COPD is not subject to presumptive service connection on the basis of Agent Orange exposure.  In addition, there is no competent evidence of a nexus between Agent Orange exposure and the Veteran's COPD.  

In fact the evidence of a nexus between Agent Orange exposure and COPD is limited to the Veteran's own statements.  There is no indication in the record that the Veteran's possesses the expertise required to provide a competent opinion linking his COPD to Agent Orange exposure.  Therefore, the Board must also conclude that the preponderance of the evidence is against this claim.

Neuropathy of the Right and Left Lower Extremities 

At his December 2013 hearing the Veteran testified, in effect, that he had neuropathy in the lower extremities prior to his diabetes.  He then instead related neuropathy in his feet to exposure to cold and wet in service, with progressive worsening.  At the hearing the undersigned noted that the Veteran had been granted service connected for peripheral neuropathy of both lower extremities due to diabetes mellitus, with a separate rating assigned for each.  However, the Veteran persisted in expressing that he was claiming conditions distinct from this diabetic peripheral neuropathy of each lower extremity.  

The Veteran has not presented medical evidence supporting the presence of neuropathy of the lower extremities distinct from his service-connected diabetic peripheral neuropathy.  Diabetic neuropathy of each lower extremity was diagnosed by a VA examiner in September 2012, with that examiner not identifying other peripheral neuropathy.  While the Veteran might believe that he also has non-diabetic neuropathy of the lower extremities, there is no indication that he possesses the expertise required to make such a determination.  Therefore, the Board concludes that the preponderance of the evidence is also against these claims.


ORDER

Service connection for disabilities manifested by pain of the joints of the upper and lower extremities is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.

Service connection for COPD is denied.

Service connection for neuropathy of the right lower extremity, other than diabetic peripheral neuropathy, is denied.

Service connection for neuropathy of the left lower extremity, other than diabetic peripheral neuropathy, is denied.



REMAND

The Veteran has claimed entitlement to skin cancer due to Agent Orange exposure.  He failed to assert what skin cancer had been diagnosed, but rather merely testified at his hearing before the undersigned that skin cancers had been removed.  It does not appear that adequate efforts have been made to discern from the Veteran or to obtain from medical treatment sources information as to the precise diagnosis or diagnoses of the claimed skin cancer.  

Service connection may be granted on a presumptive basis for some cancers based on Agent Orange exposure in service in Vietnam during the Vietnam Era.  38 C.F.R. § 3.309(e).  At least one of these presumptive cancers, dermatofibrosacoma protuberans, is a cancer of the skin.  Hence, in furtherance of the claim, additional efforts should be undertaken to obtain records of treatment, including particularly records of excision of such cancers, to include records of biopsy and pathology identifying the cancers.  

The Board further notes that the Secretary of VA has acknowledge that there is limited or suggestive evidence of an association between herbicide exposure and hypertension.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010).  Therefore, a medical opinion addressing whether the Veteran's hypertension is related to his exposure to herbicides in service is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all available records pertaining to the Veteran's treatment for skin cancer.  

2.  The RO or the AMC should arrange for the claims files and any pertinent evidence in the electronic records that is not contained in the claims files to be reviewed by a physician expertise to determine the etiology of the Veteran's hypertension.  The physician should be requested to provide an opinion with supporting rationale as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his exposure to herbicides in service.

3.  The RO or the AMC also should undertake any other development it determines is warranted.

4.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


